

Exhibit 10.1


EXECUTION VERSION








Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB Facsimile:+44(20)77736461
Telephone: +44 (20) 777 36810


c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000






DATE:    June 11, 2013




TO:    Portland General Electric Company
ATTENTION:    James F. Lobdell
TELEPHONE:    Phone:(503) 464-2723
FACSIMILE:    Fax: (503) 464-2222




FROM:    Barclays Capital Inc., acting as Agent for Barclays Bank PLC
TELEPHONE:    212 412 4000
SUBJECT:    Issuer Forward Transaction






The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Barclays Bank PLC
(“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and
Portland General Electric Company, an Oregon corporation (“Counterparty”), on
the Trade Date specified below (the “Transaction”). This Confirmation
constitutes a “Confirmation” as referred to in the Agreement specified below.


This Confirmation evidences a complete and binding agreement between Barclays
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border) as if Barclays and Counterparty had executed an
agreement in such form (without any Schedule but with the election (i) of the
laws of the State of New York as the governing law, (ii) of United States
Dollars (“USD”) as the Termination Currency and (iii) the other elections set
forth in this Confirmation) on the Trade Date. Notwithstanding any other
agreement between the parties to the contrary, the Transaction shall be the only
transaction under the Agreement.


The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”) as published by ISDA are incorporated into this Confirmation.


Each of Barclays and Counterparty acknowledges to and agrees with the other
party hereto and to and with the Agent that (i) the Agent is acting as agent for
Barclays under the Transaction pursuant to instructions from Barclays, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction (it being understood that
no such transfer shall release Barclays from any rights, obligations or
liabilities in respect of the Transaction), (iii) the Agent shall have no
responsibility, obligation or liability, by way of issuance, guaranty,
endorsement or otherwise in any manner with respect to the performance of either
party under the



--------------------------------------------------------------------------------





Transaction, (iv) Barclays and the Agent have not given, and Counterparty is not
relying (for purposes of making any investment decision or otherwise) upon, any
statements, opinions or representations (whether written or oral) of Barclays or
the Agent, other than the representations expressly set forth in this
Confirmation, the Agreement or the Underwriting Agreement, and (v) each party
agrees to proceed solely against the other party, and not the Agent, to collect
or recover any money or securities owed to it in connection with the
Transaction. Each party hereto acknowledges and agrees that the Agent is an
intended third party beneficiary hereunder. Counterparty acknowledges that the
Agent is an affiliate of Barclays. Barclays will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder.
Barclays is authorized by the Prudential Regulation Authority and regulated by
the Financial Conduct Authority and the Prudential Regulation Authority.


The time of dealing for the Transaction will be confirmed by Barclays upon
written request by Counterparty. The Agent will furnish to Counterparty upon
written request a statement as to the source and amount of any remuneration
received or to be received by the Agent in connection with the Transaction.


Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation.


1. In the event of any inconsistency among this Confirmation, the Equity
Definitions or the Agreement, the following will prevail for purposes of the
Transaction in the order of precedence indicated: (i) this Confirmation; (ii)
the Equity Definitions; (iii) the Swap Definitions and (iv) the Agreement.


2. Each party will make each payment specified in this Confirmation as being
payable by such party not later than the specified due date, for value on that
date in the place of the account specified below or otherwise specified in
writing, in freely transferable funds and in a manner customary for payments in
the required currency.


3.    General Terms:




Buyer:    Barclays. Seller:    Counterparty. Trade Date:    June 12, 2013.
Effective Date:
June 17, 2013, or such later date on which the conditions set forth in Section 4
of this Confirmation have been satisfied.



Base Amount:    Initially, 11,100,00 Shares, subject to reduction pursuant to
Section 4(b).


Maturity Date:
June 11, 2015 (or, if such date is not a Clearance System Business Day, the next
following Clearance System Business Day).



Daily Forward Price:
On the Effective Date, the Initial Forward Price, and on any other day, the
Daily Forward Price as of the immediately preceding calendar day multiplied by
the sum of (i) 1 and (ii) the Daily Rate for such day; provided that on each
Forward Price Reduction Date (including, for the avoidance of doubt, any Forward
Price Reduction Date occurring from the Trade Date to a date on or before the
Effective Date), the Daily Forward Price in effect on such date shall be the
Daily Forward Price otherwise in effect on such date, minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.



Initial Forward Price:    USD $28.54125 per Share.



2

--------------------------------------------------------------------------------



Daily Rate:
For any day, (i)(A) USD-Federal Funds Rate for such day, minus (B) the Spread,
divided by (ii) 365. For the avoidance of doubt, the Daily Rate may be a
negative number.



USD-Federal Funds Rate:
For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>” on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for any day on such page, the rate for the immediately preceding day for
which a rate appears shall be used for such day.



Spread:    50 basis points.
Forward Price Reduction Date:    As set forth on Schedule I. Forward Price
Reduction
Amount:    For each Forward Price Reduction Date, the Forward Price
Reduction Amount set forth opposite such date on Schedule I.


Shares:    Common stock, no par value per share, of Counterparty
(Exchange identifier: “POR”).


Exchange:    The New York Stock Exchange. Related Exchange(s):    All Exchanges.


Clearance System:    The Depository Trust Company.


Valuation:


Designated Valuation:
Subject to Section 9 of this Confirmation, Counterparty shall have the right to
designate a date (a “Designated Date”) occurring on or prior to the Maturity
Date for a valuation and settlement of the Transaction with respect to all or a
portion of the Undesignated Shares as of the Designated Date by written notice
to Barclays, delivered no later than the applicable Settlement Method Election
Date, substantially in the form attached hereto as Schedule II. The portion of
the Undesignated Shares designated for valuation and settlement in respect of a
Designated Date shall be the “Designated Shares” for such Designated Date. If
the number of Undesignated Shares on the Maturity Date is greater than zero,
then the Maturity Date will be a Designated Date for a Physical Settlement with
a number of Designated Shares equal to such number of Undesignated Shares.



Valuation Date:
With respect to any Physical Settlement, the relevant Designated Date. With
respect to any Cash Settlement or Net Share Settlement, the last day of the
related Unwind Period.



Undesignated Shares:
At any time, the Base Amount minus the aggregate number of Designated Shares for
all Designated Dates occurring prior to such time.


3

--------------------------------------------------------------------------------



Unwind Period:
For any Cash Settlement or Net Share Settlement, a period beginning on, and
including, the Designated Date and ending on the date on which Barclays or its
affiliates finishes unwinding Barclays’ Hedge Positions in respect of such
Designated Date.



Market Disruption Event:
Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, and by replacing
“or (iii) an Early Closure” with: “(iii) an Early Closure or (iv) a Regulatory
Disruption”.



Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.


A “Regulatory Disruption” shall occur if Barclays determines in good faith and
in its reasonable discretion, based on advice of counsel, that it is advisable,
in light of legal, regulatory or self-regulatory requirements or related
policies or procedures for Barclays (or its agent or affiliate) generally
applicable to transactions of the type of the Transaction to refrain from all or
any part of the market activity in which it would otherwise engage in connection
with the Transaction.


Consequences of Disrupted Days:    As set forth in Section 9 of this
Confirmation.


Settlement:
Settlement Date:    The date one Settlement Cycle following each Valuation Date.
Settlement Method Election:    Applicable; provided that Net Share Settlement
shall be
deemed to be included as an additional potential settlement
method under Section 7.1 of the Equity Definitions; and provided further that
(i) the same settlement method shall apply in respect of all Designated Shares
for any Designated Date and (ii) Counterparty may elect Cash Settlement or Net
Share Settlement only if Counterparty delivers a settlement notice substantially
in the form attached hereto as Schedule II, in which Counterparty represents and
warrants to Barclays that, as of the date of such election,



4

--------------------------------------------------------------------------------



(A) Counterparty is not aware of, and is not electing Cash Settlement or Net
Share Settlement, as applicable, on the basis of, any material nonpublic
information concerning itself or the Shares; and


(B) Counterparty is electing the settlement method and designating the related
Designated Date in good faith and not as part of a plan or scheme to evade
compliance with Rule 10b-5 under the Exchange Act (“Rule 10b-5”) or any other
provision of the federal securities laws.


Electing Party:    Counterparty.


Settlement Method Election Date:
The third Scheduled Trading Day immediately preceding the relevant Designated
Date.



Default Settlement Method:    Physical Settlement.


Physical Settlement:
If Physical Settlement is applicable, then on the relevant Settlement Date,
Barclays will pay to Counterparty an amount equal to the product of (x) the
number of Designated Shares for the related Designated Date and (y) the Daily
Forward Price on such Settlement Date and Counterparty will deliver to Barclays
a number of Shares equal to such number of Designated Shares. Section 9.2 of the
Equity Definitions (other than the last sentence thereof) will not apply to any
Physical Settlement.



Prepayment:    Not Applicable.


Cash Settlement Payment Date:    The Settlement Date.


Forward Cash Settlement Amount:    The aggregate sum, for all Unwind Dates in
the relevant
Unwind Period, of the Daily Cash Settlement Amounts.


Daily Cash Settlement Amount:
For any Unwind Date, the product of (i) the Daily Share Number of such Unwind
Date and (ii)(A) the Settlement Price for such Unwind Date minus (B) the Daily
Forward Price on the date one Settlement Cycle immediately following such Unwind
Date (but with such Daily Forward Price determined without giving effect to any
Forward Price Reduction Date that occurs after such Unwind Date).



Unwind Date:
Each Exchange Business Day during the Unwind Period on which Barclays or its
affiliates unwind any portion of Barclays’ Hedge Positions in respect of the
relevant Designated Date.



Daily Share Number:
For any Unwind Date, the number of Designated Shares with respect to which
Barclays or its affiliates unwind any portion of Barclays’ Hedge Positions in
respect of the relevant Designated Date. For the avoidance of doubt, in
unwinding Barclays’ Hedge


5

--------------------------------------------------------------------------------



Positions in respect of any Designated Shares and determining the Daily Share
Number for any Unwind


Date in connection with any Net Share Settlement, Barclays or its affiliates, as
applicable, will take into account, and, for such purpose, assume receipt or
delivery of, a number of Shares equal to the sum of (i) (x) the Aggregate Net
Share Number for such Unwind Date minus (y) the Aggregate Net Share Number for
the immediately preceding Unwind Date of the same Unwind Period, if any (or zero
if there is no such preceding Unwind Date) and (ii) the number of shares
corresponding to the Unwind Adjustment Amount applicable to such Unwind Date, if
any.


Settlement Price:
For any Unwind Date, the weighted average price per Share at which Barclays or
its affiliates unwind any portion of Barclays’ Hedge Positions on such Unwind
Date in respect of the relevant Designated Date.



Net Share Settlement:    If Net Share Settlement is applicable, then on the
relevant
Settlement Date:


(i)
if the Net Share Settlement Number is positive, then Counterparty will deliver
to Barclays a number of Shares equal to the Net Share Settlement Number; and



(ii)
if the Net Share Settlement Number is negative, then Barclays will deliver to
Counterparty a number of Shares equal to the absolute value of the Net Share
Settlement Number;



in either case in accordance with Section 9.2 (last sentence only), 9.4, 9.8,
9.9, 9.11 (as modified herein) and, solely in the case of a delivery by
Counterparty, 9.12 of the Equity Definitions as if Physical Settlement were
applicable.


Net Share Settlement Number:
A number of Shares equal to the sum of (i) the Aggregate Net Share Number as of
the last Unwind Date in any Unwind Period and (ii) the sum of the quotients
(rounded to the nearest whole number), for each Unwind Adjustment Amount for
such Unwind Period, obtained by dividing (x) such Unwind Adjustment Amount by
(y) the Settlement Price on the Forward Price Reduction Date relating to such
Unwind Adjustment Amount.



Aggregate Net Share Number:
As of any date, the aggregate sum, rounded to the nearest whole number, for all
Unwind Dates in the relevant Unwind Period occurring on or prior to such date,
of the quotient obtained by dividing (x) the Daily Cash Settlement Amount for
such Unwind Date by (y) the Settlement Price for such Unwind Date.




6

--------------------------------------------------------------------------------



Unwind Adjustment Amount:
For any Unwind Period, for any Forward Price Reduction Date that occurs during
the period from, and including, the date one Settlement Cycle immediately
following the relevant Designated Date to, and including, the date one
Settlement



Cycle immediately following the relevant Valuation Date, an amount equal to the
product of (i) the relevant Forward Price Reduction Amount multiplied by (ii)(A)
if the Aggregate Net Share Number as of the date immediately prior to the
relevant Forward Price Reduction Date is a positive number, such Aggregate Net
Share Number or (B) otherwise, zero.


Unwound Shares:
For any Unwind Period at any time, the aggregate sum of the Daily Share Numbers
for all Unwind Dates in such Unwind Period that have occurred prior to such
time.



Delivery of Shares:
Notwithstanding anything to the contrary herein, Barclays may, by prior notice
to Counterparty, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.



Consequences of Late Delivery:
Without limiting the generality of this Confirmation, the Agreement and the
Equity Definitions, if for any reason Counterparty fails to deliver when due any
Shares required to be delivered hereunder and a Forward Price Reduction Date
occurs on or after the date such Shares are due and on or before the date such
Shares are delivered, Counterparty acknowledges and agrees that, in addition to
any other amounts for which Counterparty may be liable hereunder or under law
(but without duplication), Counterparty shall be liable to Barclays for an
amount equal to the product of the number of Shares so due but not yet delivered
on or prior to such Forward Price Reduction Date and the Forward Price Reduction
Amount for such Forward Price Reduction Date.



Representation and Agreement: (i) In the case where Barclays is obligated to
deliver any Shares hereunder and (ii) in the case where Counterparty is
obligated to deliver any Shares hereunder, solely to the extent the Private
Placement Procedures in Annex A shall apply, in either case of clauses (i) and
(ii), the provisions of Section
9.11 of the Equity Definitions are hereby modified to exclude any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the Issuer of the Shares.





7

--------------------------------------------------------------------------------



Share Adjustments:


Method of Adjustment:    Calculation Agent Adjustment.


Extraordinary Events:


Merger Event:
Section 12.1(b) of the Equity Definitions shall be amended by deleting the
remainder of such Section following the definition of “Reverse Merger” therein.



Announcement Date:
Section 12.1(l) of the Equity Definitions shall be amended (A) by adding, after
the words “public announcement” in the second line thereof, the words “by
Counterparty,” (B) by deleting the parenthetical phrase in the third line and
the tenth line thereof, (C) by replacing the words “leads to the” in the third
line thereof with the words “if consummated, would result in” and (D) by
replacing the words “leads to the Nationalization” in the tenth and eleventh
lines thereof with the words “that, if consummated, would result in a
Nationalization”.



Delisting:
In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it shall also constitute a Delisting if the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.



Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of the formal or informal
interpretation”; and (ii) replacing the word “Shares” where it appears in clause
(X) with the words “Hedge Position”.



Failure to Deliver:     Not Applicable. Hedging Disruption:     Not Applicable.
Increased Cost of Hedging: Not Applicable.


Increased Cost of Stock Borrow:
Applicable; provided that clause Section 12.9(b)(v) shall be deleted and
replaced with the following: “If the Calculation Agent determines that the
Hedging Party would, as of any date, incur a weighted-average rate to borrow
Shares in respect of the Transaction (with such rate determined for any such day
on the basis of the period that is the shorter of (i) a period commencing on the
Effective Date and ending on, and including, such date of determination, and
(ii) a period of one calendar month ending on, and including, such date of
determination) that is greater than the Initial Stock Loan Rate, then, at
Counterparty’s election, either


8

--------------------------------------------------------------------------------



(1) the Calculation Agent shall reduce the Daily Forward Price in order to
compensate Barclays for the amount by which such weighted- average rate exceeded
the Initial Stock Loan Rate or (2) the Maximum Stock Loan Rate shall, as of such
date of determination, be reduced to a rate equal to the Initial Stock Loan
Rate; provided that, if, within one Scheduled Trading


Day of the Calculation Agent’s delivery of notice of such event, Counterparty
has not elected either clause (1) or (2) to apply in respect thereof, then the
Hedging Party may elect, in its sole discretion, whether clause (1) or (2) will
apply in respect thereof. The Calculation Agent shall notify Counterparty prior
to making any such adjustment to the Daily Forward Price pursuant to clause (1)
above or any reduction to the Maximum Stock Loan Rate pursuant to clause (2)
above, as the case may be, and, upon the request of Counterparty, the Hedging
Party shall provide an itemized list of its stock loan costs for the applicable
period over which any such weighted-average rate was determined.”


Initial Stock Loan Rate:    25 basis points per annum. Loss of Stock
Borrow:    Applicable.


Maximum Stock Loan Rate:    200 basis points per annum, subject to adjustment as
described opposite “Increased Cost of Stock Borrow” above.


Hedging Party:    For all applicable Additional Disruption Events, Barclays.
Determining Party:    For all applicable Extraordinary Events, Barclays.


Consequences of
Extraordinary Events:
Except as set forth above with respect to Increased Cost of Stock Borrow, in
lieu of the applicable provisions contained in Article 12 of the Equity
Definitions, the consequences of any applicable Extraordinary Event (including,
for the avoidance of doubt, any applicable Additional Disruption Event) shall be
as specified below in Section 9 of this Confirmation.



Acknowledgements:
Non-Reliance:    Applicable. Agreements and Acknowledgements
Regarding Hedging Activities:    Applicable.


Additional Acknowledgements:    Applicable. Calculation Agent:    Barclays.





9

--------------------------------------------------------------------------------





Account Details:


Payments to Barclays:
Barclays Bank PLC ABA: 026-002-574

BIC: BARCUS33
Account: 50038524
Beneficiary: BARCGB33
REF: Barclays Bank PLC London Equity Derivative


Payments to Counterparty:    To be advised.


Delivery of Shares to Barclays:    To be advised.




Delivery of Shares to Counterparty:    To be advised.


4.    Conditions to Effectiveness:


(a) The effectiveness of this Confirmation on the Effective Date shall be
subject to the following conditions:


(i) The Closing Date (as defined in the Underwriting Agreement dated June 11,
2013, between Counterparty and the Agent as representative of the several
Underwriters party thereto (the “Underwriting Agreement”)) shall have occurred
as provided in the Underwriting Agreement.


(ii)
Counterparty shall have delivered to Barclays an opinion of counsel dated as of
the Effective Date with respect to matters set forth in Section 3(a) of the
Agreement (subject to customary exceptions and limitations).



(b)
Notwithstanding anything to the contrary in the foregoing, if the number of
Borrowed Shares borrowed and delivered for sale by the Forward Seller on the
Closing Date (each as defined in the Underwriting Agreement) under the
Underwriting Agreement, as contemplated pursuant to Section 2(c) of the
Underwriting Agreement, is a number less than the Base Amount specified in
Section 3 above, then Barclays shall reduce the Base Amount to be a number of
Shares equal to such number of Borrowed Shares borrowed and delivered for sale
by the Forward Seller.



5.
Representations and Agreements of Counterparty: Counterparty represents and
warrants to, and agrees with, Barclays as of the date hereof that:



(a) Counterparty will promptly provide notice to Barclays upon obtaining
knowledge of (i) the occurrence or announcement of any event that would
constitute an Event of Default in respect of which it is the Defaulting Party or
(ii) any Announcement Date in respect of an Extraordinary Event.


(b) A number of Shares of Counterparty equal to 15,000,000 Shares, as such
number may be reduced by a number of Shares issued directly by Counterparty in
the manner contemplated by the Underwriting Agreement (the “Capped Number”), has
been reserved for issuance upon settlement of the Transaction by all required
corporate actions of Counterparty. The Shares of Counterparty issuable, from
time to time,

10

--------------------------------------------------------------------------------



upon settlement of the Transaction have been duly authorized and, when delivered
as contemplated by the terms of the Transaction upon settlement of the
Transaction, will be validly issued, fully-paid and non-assessable, and the
issuance of such Shares will not be subject to any pre-emptive or similar
rights.


(c)
Counterparty shall not take any action to reduce or decrease the number of
authorized and unissued Shares below the sum of (i) the Capped Number plus (ii)
the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement to which it is a
party (or, if greater, the number of Shares reserved by Counterparty for
settlement of or delivery under such transaction or agreement).



(d) Counterparty will not repurchase any Shares if, immediately following such
repurchase, the Base Amount would be equal to or greater than 19.9% of the


number of then-outstanding Shares and it will promptly notify Barclays
immediately upon the announcement or consummation of any repurchase of Shares
that, taken together with the amount of all repurchases since the date of the
last such notice (or, if no such notice has been given, the Trade Date), would
increase such percentage by more than 1% of the number of then-outstanding
Shares. For purposes of this Section 5(d), on the second Scheduled Trading Day
immediately following each Settlement Date, Cash Settlement Payment Date,
“Settlement Date” and “Cash Settlement Payment Date” (or, if later, the date on
which Counterparty delivers Shares to Barclays in respect of such date), as
applicable, the Base Amount shall be reduced by the number of Designated Shares
for such date.


(e)
As of the Trade Date and as of the date of any payment or delivery by
Counterparty or Barclays hereunder, it is not and will not be “insolvent” (as
such term is defined under Section 101(32) of the Bankruptcy Code).



(f) Except with the prior written consent of Barclays, Counterparty will not,
will cause its subsidiaries not to and will use its commercially reasonable
efforts to cause its other “affiliated purchasers” (as defined by Rule 10b-18
under the Exchange Act (“Rule 10b-18”) not to, at any time during any Unwind
Period, (i) effect any Rule
10b-18 purchases (as defined under Rule 10b-18(a)(13)) or (ii) take any other
action (including, without limitation, any direct purchases by Counterparty or
any of its “affiliated purchasers” (as defined under Rule 10b-18) or any
purchases by a party to a derivative transaction with Counterparty or any of its
“affiliated purchasers” (as defined under Rule 10b-18)), whether under an
agreement with another party or otherwise, that would cause any purchases of
Shares by Barclays or any of its affiliates during any Unwind Period in
connection with the Transaction not to meet the requirements of the safe harbor
provided by Rule 10b-18 (determined as if as if Barclays were Counterparty or an
“affiliated purchaser” (as defined in Rule 10b-18) of Counterparty and such rule
were applicable to such purchases).


(g) Counterparty will not permit any “restricted period” (as such term is
defined in Regulation M promulgated under the Exchange Act (“Regulation M”)) in
respect of Shares or any security with respect to which the Shares are a
“reference security” (as such term is defined in Regulation M) to occur at any
time during any Unwind Period.


(h)
Counterparty shall: (i) not, during any Unwind Period, make, and will use its
commercially reasonable efforts to not permit to be made, any public
announcement


11

--------------------------------------------------------------------------------



(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
unless such public announcement is made prior to the opening or after the close
of the regular trading session on the Exchange; (ii) promptly (but in any event
prior to the next opening of the regular trading session on the Exchange) notify
Barclays following any such announcement that such announcement has been made;
(iii) promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Barclays with written notice specifying
(A) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
Announcement Date that were not effected through Barclays or its affiliates, if
any, and (B) the number of Shares, if any, purchased pursuant to the proviso in
Rule
10b-18(b)(4) under the Exchange Act for the three full calendar months preceding
the Announcement Date. Such written notice shall be deemed to be a certification
by Counterparty to Barclays that such information is true and correct. In
addition, Counterparty shall promptly notify Barclays of the earlier to occur of
the completion of such transaction and the completion of the vote by target


shareholders. Counterparty acknowledges that any such notice may result in a
Regulatory Disruption or may affect the length of any ongoing Unwind Period;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 11(c) of this Confirmation.
“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization, other than, for the avoidance of doubt, any such
transaction in which the consideration is solely cash and there is no valuation
period, all as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.


(i) Counterparty is an “eligible contract participant” (as such term is defined
in the
Commodity Exchange Act, as amended).


(j) Counterparty is not entering into the Transaction, and will not elect Cash
Settlement or Net Share Settlement, to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act or any other applicable securities laws
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) in violation of the
Exchange Act or any other applicable securities laws.


(k) Counterparty (i) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least
$50 million as of the date hereof.


(l) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Barclays is not making any representations or
warranties with respect to the treatment of the Transaction, including without
limitation ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, FASB Statements 128, 133, as amended, 149 or 150, ASC Topic 480,
Distinguishing Liabilities from Equity, ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
the Financial Accounting Standards Board’s Liabilities & Equity Project.



12

--------------------------------------------------------------------------------



(m)
Counterparty is not aware of, and Counterparty is not entering into this
Confirmation or the Transaction on the basis of, any material non-public
information regarding itself or the Shares; Counterparty is entering into this
Confirmation and will provide any settlement method election notice in good
faith and not as part of a plan or scheme to evade compliance with Rule 10b-5 or
any other provision of the federal securities laws; and Counterparty has
consulted with its own advisors as to the legal aspects of its adoption and
implementation of this Confirmation under Rule 10b5-1 under the Exchange Act
(“Rule 10b5-1”).



(n) No state or local law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Barclays or its affiliates owning or
holding (however defined) Shares (determined after giving effect to Section
18(ii) and (iii)).


(o) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.


(p) Counterparty understands, agrees and acknowledges that no obligations of
Barclays to it hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Barclays
or any governmental agency.


6.
Covenant of Counterparty: The parties acknowledge and agree that, unless the
Private Placement Procedures in Annex A hereto shall apply, any Shares delivered
by Counterparty to Barclays on any Settlement Date will be newly issued Shares
and when delivered by Barclays (or an affiliate of Barclays) to securities
lenders from whom Barclays (or an affiliate of Barclays) borrowed Shares in
connection with hedging its exposure to the Transaction will be freely saleable
without further registration or other restrictions under the Securities Act, in
the hands of those securities lenders, irrespective of whether such stock loan
is effected by Barclays or an affiliate of Barclays. Accordingly, Counterparty
agrees that, unless the Private Placement Procedures in Annex A hereto shall
apply, the Shares that it delivers to Barclays on each Settlement Date will not
bear a restrictive legend and that such Shares will be deposited in, and the
delivery thereof shall be effected through the facilities of, the Clearance
System.



7.
Insolvency Filing / Bankruptcy Proceedings: The parties agree that,
notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, this Confirmation constitutes a contract to issue a security of
Counterparty within the meaning of Section

365(c)(2) of the Bankruptcy Code and that, upon any Insolvency Filing or the
occurrence of any event of the type described in Section 5(a)(vii) of the
Agreement or the commencement of any other proceeding under the Bankruptcy Code
(as defined below) in respect of the Issuer, the Transaction shall automatically
terminate on the date thereof without further liability of either party to this
Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior
to the date of such Insolvency Filing, the occurrence of such event or the
commencement of such other proceeding, as the case may be).


8.
Extraordinary Dividends: If an ex-dividend date for an Extraordinary Dividend
occurs on or after the Trade Date and on or prior to the Maturity Date (or, if
later, the last date on which Shares are delivered by Counterparty to Barclays
in settlement of the Transaction), Counterparty shall pay to Barclays on the
earlier of (i) the date on which such Extraordinary


13

--------------------------------------------------------------------------------



Dividend is paid by the Issuer to holders of record of the Shares and (ii) the
Maturity Date an amount, as determined by the Calculation Agent, in cash equal
to the product of (a) per Share amount of such Extraordinary Dividend, and (b)
the Remaining Amount on such ex-dividend date. “Extraordinary Dividend” means
any cash dividend or distribution declared by the Issuer with respect to the
Shares that is specified by the board of directors of the Issuer as an
“extraordinary” dividend. “Remaining Amount” means, at any time, the sum of (i)
the number of Undesignated Shares as of such time, (ii)(A) if any, the number of
Designated Shares for any Designated Date occurring prior to such time for which
the related Unwind Period has not been completed at such time minus (B) the
number of Unwound Shares for such Unwind Period at such time and (iii) if Net
Share Settlement Number as of such time is (A) a positive number and (B) has not
been delivered by Counterparty to Barclays pursuant to “Net Share Settlement”
above, such Net Share Settlement Number.


9.    Acceleration Events:


(a) Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time following the occurrence of an Acceleration
Event, Barclays (or, in the case of an Acceleration Event that is an Event of
Default or a Termination Event, the party that would be entitled to designate an
Early Termination Date in respect of such event pursuant to Section 6 of the
Agreement), upon at least one Scheduled Trading Day’s notice, shall have the


right to designate any Scheduled Trading Day to be the “Early Valuation
Date”.


(b) If the Early Valuation Date occurs on a date that is not during an Unwind
Period, then the Early Valuation Date shall be deemed to be a Designated Date
for a Physical Settlement, and the number of Designated Shares for such
Designated Date shall be the number of Undesignated Shares on the Early
Valuation Date; provided that in the case of an Acceleration Event of the type
described in paragraph (e)(iv) below, the number of Designated Shares for such
Designated Date shall be only such number of Designated Shares necessary so that
such Acceleration Event shall no longer exist after such Physical Settlement, as
determined by the Calculation Agent.


(c) If the Early Valuation Date occurs during an Unwind Period, then (i) (A) the
Early Valuation Date shall be deemed to be the last Unwind Date (regardless of
whether Barclays or its affiliates shall have finished unwinding Barclays’ Hedge
Positions in respect of the related Designated Date), (B) a settlement shall
occur in respect of such Unwind Period, and the settlement method elected by
Counterparty in respect of such settlement shall apply, and (C) the number of
Designated Shares for such settlement shall be deemed to be the number of
Unwound Shares for such Unwind Period on the Early Valuation Date, and (ii) (A)
the Early Valuation Date shall be deemed to be an additional Designated Date for
a Physical Settlement and (B) the number of Designated Shares for such
additional Designated Date shall be the Remaining Amount (determined without
regard to clause (iii) of the definition thereof) on the Early Valuation Date;
provided that in the case of an Acceleration Event of the type described in
paragraph (e)(iv) below, the number of Designated Shares for such additional
Designated Date shall be only such number of Designated Shares necessary so that
such Acceleration Event shall no longer exist after such Physical Settlement, as
determined by the Calculation Agent.



14

--------------------------------------------------------------------------------



(d) Notwithstanding the foregoing, in the case of an Early Valuation Date that
occurs due to an announcement of a Nationalization or a Merger Event, if at the
time of the related Settlement Date the Shares have changed into cash or any
other property or the right to receive cash or any other property, such cash,
other property or right shall be deliverable instead of such Shares.


(e) “Acceleration Event” means:


(i)
any Event of Default or Termination Event that would give either party the right
to designate an Early Termination Date pursuant to Section 6 of the Agreement
(upon the occurrence of which the provisions set forth in clauses (a) through
(d) above shall apply in lieu of Section 6 of the Agreement);



(ii) the occurrence of an Announcement Date in respect of a Merger Event, a
Nationalization or a Delisting (upon the occurrence of which the provisions set
forth in clauses (a) through (d) above shall apply in lieu of Article 12 of the
Equity Definitions);


(iii) the occurrence of a Change in Law;


(iv) the occurrence of a Loss of Stock Borrow;


(v) the declaration or payment by Counterparty of any dividend or


distribution on the Shares with an ex-dividend date occurring on any day
following the Trade Date other than (x) any Extraordinary Dividend, (y) any
dividend or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions or (z) any cash dividend for
which the ex-dividend date occurs on or after a Forward Price Reduction Date
(but prior to the next following Forward Price Reduction Date) that is paid to
holders of Shares in an amount less than or equal to the Forward Price Reduction
Amount for such Forward Price Reduction Date;


(vi)
the occurrence of a Market Disruption Event during an Unwind Period and the
continuance of such Market Disruption Event for at least eight Scheduled Trading
Days; or



(vii) the occurrence of the Maturity Date during an Unwind Period.


(f)
Under no circumstances will Barclays be entitled to an adjustment for the
effects of an Extraordinary Dividend (other than as set forth in Section 8
above) or a change in expected dividends.



10. Private Placement Procedures: If either Barclays or Counterparty determines
in good faith that the Shares that Counterparty delivers to Barclays on a
Settlement Date will bear a restrictive legend or that such Shares will not be
deposited in, or the delivery thereof will not be effected through the
facilities of, the Clearance System, because of a change in law or a change in
the policy of the Securities and Exchange Commission or its staff, or Barclays
otherwise determines that in its reasonable opinion based on advice of counsel
any Shares to be delivered to Barclays by Counterparty hereunder may not be
freely returned by Barclays

15

--------------------------------------------------------------------------------



or its affiliates to securities lenders as contemplated by Section 6 of this
Confirmation, then delivery of any such Shares (the “Restricted Shares”) shall
be effected pursuant to Annex A hereto, unless waived by Barclays.


11. Rule 10b5-1:


(a)
The parties acknowledge that following any election of Cash Settlement or Net
Share Settlement by Counterparty, this Confirmation is intended to constitute a
binding contract satisfying the requirements of Rule 10b5-1(c) of the Exchange
Act and agree that this Confirmation shall be interpreted to comply with such
requirements.



(b)
The times and prices at which Barclays (or its agent or affiliate) purchases any
Shares during any Unwind Period shall be at Barclays’ sole discretion.
Counterparty acknowledges that during any Unwind Period Counterparty does not
have, and shall not attempt to exercise, any influence over how, when or whether
to effect purchases of Shares or any other transactions by Barclays (or its
agent or affiliate) in connection with this Confirmation. Counterparty
represents, warrants and agrees that it has not entered into or altered and will
not enter into or alter any corresponding or hedging transaction or position
with respect to the Shares.



(c)
Counterparty hereby agrees with Barclays that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any material
non-public information (within the meaning of such term under Rule 10b5-1) to
any employee of Barclays (or its agents or affiliates) who is directly involved
with the hedging of, and trading with respect to, the Transaction; provided
that, each Barclays Permitted Contact will be deemed not to be such an employee
of Barclays (or its agents or affiliates). Counterparty acknowledges and agrees
that any amendment,



modification, waiver or termination of the Transaction during any Unwind Period
must be effected in accordance with the requirements for the amendment or
termination of a contract, instruction or plan under Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty is aware of, or be made on the basis of, any material non-public
information regarding Counterparty or the Shares. “Barclays Permitted Contacts”
means each of David Levin, Paul Robinson, Jaime Cohen, Anthony Ballesteros,
Mustafa Saadi, Matt Danton, Anna Shearer, Eric Wang, and such other employees of
Barclays (or its agents or affiliates) as notified to Counterparty from time to
time.


12. Capped Number of Shares: Notwithstanding any other provision of the
Agreement or this Confirmation, in no event will Counterparty be required to
deliver in the aggregate in respect of all Settlement Dates or other dates on
which Shares are delivered in respect of any amount owed under this Agreement a
number of Shares greater than the Capped Number. Counterparty represents and
warrants to Barclays (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). Counterparty shall not enter into
any transaction, or take any other action, that would result in the aggregate
number of Shares deliverable by Counterparty

16

--------------------------------------------------------------------------------



hereunder (with such number of Shares determined prior to giving effect to this
Section 12 and assuming Physical Settlement were applicable to all Designated
Shares (or deemed Designated Shares pursuant to Section 9) hereunder) in respect
of the Transaction being a number of Shares greater than the Capped Number (it
being understood that this sentence is not intended to restrict Counterparty’s
ability to effect a Private Placement Settlement in the circumstances
contemplated by this Confirmation).


13. Transfer, Assignment and Designation:


(a) Notwithstanding any provision of the Agreement to the contrary, Barclays may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Barclays under the Transaction, in whole or part, to an
affiliate of Barclays whose obligations hereunder and under the Agreement are
guaranteed by Barclays so long as (a) Counterparty will not be required to pay
to such assignee or transferee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement greater than the amount in respect of
which Counterparty would have been required to pay Barclays in the absence of
such assignment or transfer; (b) Counterparty will not receive a payment from
which an amount has been withheld or deducted on account of a Tax under Section
2(d)(i) of the Agreement in excess of that which Barclays would have been
required to so withhold or deduct in the absence of such assignment or transfer;
and (c) no Event of Default, Potential Event of Default or Termination Event
will occur as a result of such assignment or transfer.


(b)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Barclays to purchase, sell, receive or deliver any Shares
or other securities to or from Counterparty, Barclays may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Barclays’s obligations in respect of the Transaction
and any such designee may assume such obligations. Barclays shall be discharged
of its obligations to Counterparty solely to the extent of any such performance.



(c) Counterparty may not transfer or assign any of its rights or obligations
under the Transaction, this Confirmation or the Agreement without the prior
written consent of Barclays.


14. Indemnity: Counterparty agrees to indemnify Barclays and its affiliates and
their respective directors, officers, agents and controlling parties (Barclays
and each such affiliate or person being an “Indemnified Party”) from and against
any and all losses, claims, damages and liabilities, joint and several, incurred
by or asserted against such Indemnified Party arising out of, in connection
with, or relating to any breach of any covenant or representation made by
Counterparty in this Confirmation or the Agreement. In addition, Counterparty
will reimburse any Indemnified Party for all reasonable expenses (including
reasonable legal fees and reasonable expenses) in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom (whether or not such Indemnified
Party is a party thereto) at the time, and only to the extent that the relevant
loss, claim, damage, liability or expense is found in a final and nonappealable
judgment by a court of competent jurisdiction to have resulted from a breach of
a covenant or representation made by Counterparty in this Confirmation or the
Agreement. For the avoidance of doubt, Counterparty will not be liable under
this Indemnity paragraph to the extent that any loss, claim, damage, liability
or expense is found in a final and nonappealable judgment by a court of
competent jurisdiction to have resulted from Barclays’ negligence, fraud, bad
faith and/or willful misconduct or a breach of any representation or covenant of
Barclays contained in this Confirmation or the Agreement.

17

--------------------------------------------------------------------------------





15. No Collateral; Netting; Setoff:


(a) Notwithstanding any provision of the Agreement or any other agreement
between the parties to the contrary, the obligations of Counterparty hereunder
are not secured by any collateral.


(b) If on any date any Shares would otherwise be deliverable under the
Transaction by Counterparty to Barclays and by Barclays to Counterparty, then,
on such date, each party’s obligations to make delivery of such Shares will be
automatically satisfied and discharged and, if the aggregate number of Shares
that would otherwise have been deliverable by one party exceeds the aggregate
number of Shares that would have otherwise been deliverable by the other party,
replaced by an obligation upon the party by whom the larger aggregate number of
Shares would have been deliverable to deliver to the other party the excess of
the larger aggregate number over the smaller aggregate number.


(c) The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 15.


(d)
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency or into Shares, at the election of
Y, at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency or Shares. If any obligation is unascertained, Y may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Section

15 shall be effective to create a charge or other security interest. This
Section 15 shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other right to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).


(e) Notwithstanding anything to the contrary in the foregoing, Barclays agrees
not to set off or net amounts due from Counterparty with respect to the
Transaction against amounts due from Barclays (or its affiliate) to Counterparty
with respect to contracts or instruments that are not Equity Contracts. “Equity
Contract” means any transaction or instrument that does not convey to Barclays
rights, or the ability to assert claims, that are senior to the rights and
claims of common stockholders in the event of Counterparty’s bankruptcy.


16. Delivery of Cash: For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring Counterparty to deliver cash in respect of the
settlement of the Transaction, except (i) as set forth under Section 8 above or
(ii) in circumstances where the cash settlement thereof is within Counterparty’s
control (including, without limitation, where

18

--------------------------------------------------------------------------------



Counterparty so elects to deliver cash or fails timely to deliver Shares in
respect of such settlement). For the avoidance of doubt, the preceding sentence
shall not be construed as limiting any damages that may be payable by
Counterparty as a result of a breach of or an indemnity under this Confirmation
or the Agreement.


17. Status of Claims in Bankruptcy: Barclays acknowledges and agrees that this
Confirmation is not intended to convey to Barclays rights with respect to the
transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Barclays’s right to
pursue remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further that nothing herein shall limit or shall be deemed to limit Barclays’s
rights in respect of any transaction other than the Transaction.


18. Limit on Beneficial Ownership: Notwithstanding anything to the contrary in
the Agreement or this Confirmation, (a) in no event shall Barclays be entitled
to receive, or be deemed to receive, Shares to the extent that, upon such
receipt of such Shares, (i) the “beneficial ownership” (within the meaning of
Section 13 of the Exchange Act and the rules promulgated thereunder) of Shares
by Barclays, any of its affiliates’ business units subject to aggregation with
Barclays for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Barclays with respect to “beneficial
ownership” of any Shares (collectively, “Barclays Group”) would be equal to or
greater than 8.5% of the outstanding Shares, (ii) Barclays (including any person
subject to aggregation of Shares with Barclays) would own, beneficially own,
constructively own, control, hold the power to vote or otherwise meet a relevant
definition of ownership under the Volume 17 of the Oregon Revised Statutes in
excess of a number of Shares equal to 4.9% of the outstanding Shares, (iii)
Barclays (including any person subject to aggregation of Shares with Barclays)
would own, beneficially own, constructively own, control, hold the power to vote
or otherwise meet a relevant definition of ownership under the Federal Power Act
in excess of a number of Shares equal to 9.9% of the outstanding Shares or (iv)
Barclays, Barclays Group


or any person whose ownership position would be aggregated with that of Barclays
or Barclays Group (Barclays, Barclays Group or any such person, a “Barclays
Person”) under Sections 60.825, 830 or 835 of the Oregon Business Corporation
Act, any state or federal bank holding company or banking laws, other federal,
state or local laws, regulations or regulatory orders or organizational
documents or contracts of Counterparty, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), would own, beneficially own, constructively
own, control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the lesser of (A) the
maximum number of Share that would be permitted under Applicable Restrictions
and (B) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, such as a state or federal banking regulator) of a
Barclays Person under Applicable Restrictions and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would give rise to any consequences under the constitutive documents of
Counterparty or any contract or agreement to which Counterparty is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (such condition described in clauses (ii), (iii) or (iv), an
“Excess Regulatory Ownership Position”) and (b) Barclays shall not have the
“right to acquire” (within the meaning of The New York Stock Exchange Rule
312.04(g)) Shares hereunder (whether in connection with the purchase of Shares
on any Settlement Date or any Early Termination Date, any Private Placement

19

--------------------------------------------------------------------------------



Settlement or otherwise) to the extent (but only to the extent) that, after such
receipt of any Shares hereunder, the Barclays Group would directly or indirectly
beneficially own for such purposes in excess of 3,708,270 Shares (the “Exchange
Limit”). If any delivery owed to Barclays hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Barclays gives notice to Counterparty that such delivery would not
result in (x) Barclays Group directly or indirectly so beneficially owning in
excess of 8.5% of the outstanding Shares, (y) the occurrence of an Excess
Regulatory Ownership Position or (z) Barclays Group directly or indirectly
beneficially owning (within the meaning referred to in clause (b) above) Shares
in excess of the Exchange Limit.


19. Acknowledgements and Agreements:


(a) The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of GS&Co. to
Paula Dubberly of the staff of the Securities and Exchange Commission (the
“Staff”) to which the Staff responded in an interpretive letter dated October 9,
2003.


(b) The parties hereto intend for:


(i)
this Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Sections 362(b)(6), 362(b)(27), 362(o), 546(e), 546(j),
548(d)(2), 555 and 561 of the Bankruptcy Code;



(ii)
a party’s right to liquidate this Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;





(iii)
Barclays to be a “financial institution” within the meaning of Section

101(22) of the Bankruptcy Code; and


(iv)
all payments for, under or in connection with this Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.



(c)
Barclays agrees that, unless the Private Placement Procedures in Annex A shall
apply, all Shares delivered to it by Counterparty in settlement of this
Transaction will be used by Barclays (or its affiliate) to close out open short
positions in respect of Borrowed Shares (as defined in the Underwriting
Agreement).





20. Unwind Period. With respect to all purchases of Shares (the “Unwind Period
Purchases”) made by Barclays or its affiliates in connection with the
Transaction during any Unwind Period, Barclays agrees to, and shall cause such
affiliates to, use reasonable efforts to make all such Unwind Period Purchases
in a manner that Barclays reasonably believes (assuming compliance by
Counterparty with its representations, warranties and covenants herein) would
comply with the limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c)
of Rule 10b-18, as if Barclays were Counterparty or an “affiliated purchaser”
(as such term is defined in Rule 10b-18) of Counterparty and such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Barclays’ control or the control of such
affiliates. Subject to the immediately preceding sentence, with respect to any
Unwind

20

--------------------------------------------------------------------------------



Period, Barclays agrees to use commercially reasonable efforts to purchase, on
each Exchange Business Day during such Unwind Period during which no Market
Disruption Event has occurred or is continuing (but excluding any Exchange
Business Day on or after the occurrence of an Acceleration Event in respect of
which Barclays has designated the Early Valuation Date), a number of Shares in
connection with the Transaction equal to or greater than 10.0% of the average
daily trading volume for the Shares on the Exchange during the four calendar
weeks preceding the week during which such Exchange Business Day occurs, as
determined by the Calculation Agent.


21. Certain Notices: On or prior to the date one calendar month immediately
following the Effective Date and on or prior to each date recurring one calendar
month thereafter (or, if such date is not a Scheduled Trading Day, the
immediately following Scheduled Trading Day), Barclays agrees to communicate to
Counterparty, either by phone call or email, an update on the borrow market with
respect to the Shares, including an estimate of the available stock borrow.


22. Notices: For the purpose of Section 12(a) of the Agreement: (a)
Address for notices or communications to Barclays:

Barclays Capital Inc.
745 Seventh Ave
New York, NY 10019
Attention: Paul Robinson
Phone: (+1) 212-526-0111
Fax: (+1) 917-522-0458 with a copy to:


Barclays Capital Inc.
745 Seventh Ave
New York, NY 10019
Attention: Anna Shearer


Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB


(b) Address for notices or communications to Counterparty:


James F. Lobdell
121 SW Salmon Street 1WTC 1711
Portland, OR 97204
Phone:(503) 464-2723
Fax: (503) 464-2222 with a copy to:
Brett Greene
121 SW Salmon Street 1WTC0506
Portland, OR 97204
Phone (503) 464-7859
Fax: (503) 464-2236



21

--------------------------------------------------------------------------------



23. Waiver of Right to Trial by Jury: EACH OF COUNTERPARTY AND BARCLAYS HEREBY
IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S STOCKHOLDERS) ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR THE ACTIONS OF
COUNTERPARTY, BARCLAYS OR THEIR AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.


24. Jurisdiction: THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


25. Severability: If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided that this
severability provision shall not be applicable if any provision of Section 2, 5,
6 or 13 of the Agreement (or any definition or provision in Section
14 of the Agreement to the extent that it relates to, or is used in or in
connection with any such Section) shall be so held to be invalid or
unenforceable.


26. Tax Disclosure: Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or


proprietary rights, the parties (and each of their employees, representatives or
other agents) are authorized to disclose to any and all persons, beginning
immediately upon commencement of their discussions and without limitation of any
kind, the tax treatment and tax structure of the Transaction, and all materials
of any kind (including opinions or other tax analyses) that are provided by
either party to the other relating to such tax treatment and tax structure.


[Remainder of page intentionally left blank]



22

--------------------------------------------------------------------------------



Yours sincerely,




        
 
 
BARCLAYS CAPITAL INC., ACTING AS AGENT
 
 
FOR BARCLAYS BANK PLC
 
 
 
 
 
 
 
By:
/s/ Nicholas Abbate
 
 
 
Name:
Nicholas Abbate
 
 
 
Title:
Authorized Signatory









Confirmed as of the date first above written:
 
 
 
 
 
 
 
PORTLAND GENERAL ELECTRIC COMPANY
 
 
 
 
 
 
 
By:
/s/ James F. Lobdell
 
 
 
Name:
James F. Lobdell
 
 
 
Title:
Senior Vice President, Finance,
 
 
 
 
Chief Financial Officer and Treasurer
 
 


















23

--------------------------------------------------------------------------------



SCHEDULE I


FORWARD PRICE REDUCTION DATES AND AMOUNTS


Forward Price Reduction Date     Forward Price Reduction Amount


June 25, 2013    USD $.275
September 25, 2013    USD $.275
December 26, 2013    USD $.275
March 25, 2014    USD $.275
June 25, 2014    USD $.280
September 25, 2014    USD $.280
December 26, 2014    USD $.280
March 25, 2015    USD $.280
June 25, 2015    USD $.285


























































































I-1




--------------------------------------------------------------------------------



SCHEDULE II






Portland General Electric Company [
] [    ] [    ]



Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB Facsimile:+44(20)77736461
Telephone: +44 (20) 777 36810


c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000


[ ˜ ], 20[ ˜ ]


Subject: Issuer Forward Transaction


SETTLEMENT NOTICE


Dear Sirs/Madams,


Reference is made to (i) the Confirmation (as amended or supplemented from time
to time, the “Confirmation”), dated as of June 11, 2013 between Barclays Bank
PLC (“Barclays”), through its agent Barclays Capital Inc. (the “Agent”), and
Portland General Electric Company, an Oregon corporation (“Counterparty”), in
respect of that certain issuer forward transaction (the “Transaction”) and (ii)
the provisions opposite the caption[s] “Designated Valuation” [and “Settlement
Method Election”] 1 in the Confirmation and the provisions of Section 7.1 of the
Equity Definitions.


Capitalized terms used and not otherwise defined in this notice shall have the
meanings given to them in the
Confirmation.


In accordance with the Designated Valuation provisions of the Confirmation
specified above, Counterparty hereby notifies Barclays of its irrevocable
designation of:


(i)    [    ] as the Designated Date for the Designated Shares specified in
clause (ii) below; and


(ii)
[    ] Designated Shares for valuation and settlement in respect of the
Designated Date specified in clause (i) above.



[In accordance with the Settlement Method Election provisions of the
Confirmation specified above, Counterparty, in its capacity as the Electing
Party under the Transaction, hereby notifies Barclays of its irrevocable
election that, with respect to the Designated Shares specified in clause (ii)
above, the Transaction shall be settled by [Cash Settlement] / [Net Share
Settlement] pursuant to the provisions therefor under the Confirmation.


            
1 Insert if Counterparty is electing Cash Settlement or Net Share Settlement.


II-1




--------------------------------------------------------------------------------





In addition, Counterparty hereby represents and warrants that, as of the date
hereof:


(A) It is not aware of, and is not electing [Cash Settlement] / [Net Share
Settlement] on the basis of, any material nonpublic information concerning
itself or the Shares; and


(B) It is electing the settlement method and designating the related Designated
Date in good faith and not as part of a plan or scheme to evade compliance with
Rule 10b-5 or any other provision of the federal securities laws.


For the avoidance of doubt, and without limiting the generality of the
foregoing, Counterparty represents and warrants in particular that in entering
into the Transaction and the Confirmation, as supplemented by this notice, it
has complied with all applicable requirements of Rule 10b5-1, as described in
Section 11 of the Confirmation.] 2


[Counterparty acknowledges that the Default Settlement Method will apply in
respect of the Designated Shares.] 3


Nothing in this notice shall be construed as a waiver of any rights Counterparty
may have under or with respect to the Transaction or the Confirmation. This
notice shall be governed by, and construed in accordance with, the laws of the
State of New York.




Yours faithfully,


Portland General Electric Company




By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 











































                
2 Insert if Counterparty is electing Cash Settlement or Net Share Settlement.


3 Insert if Counterparty is not electing Cash Settlement or Net Share
Settlement.


2






--------------------------------------------------------------------------------



ANNEX A


PRIVATE PLACEMENT PROCEDURES


(i) If Counterparty delivers Restricted Shares pursuant to this Annex A (a
“Private Placement Settlement”), then delivery of Restricted Shares by
Counterparty shall be effected in accordance with customary private placement
procedures for issuers with a market capitalization comparable to Counterparty
with respect to such Restricted Shares reasonably acceptable to Barclays.
Counterparty shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Barclays (or any affiliate designated by
Barclays) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
Barclays (or any such affiliate of Barclays). As of or prior to the date of
delivery, Barclays and any potential purchaser of any such Restricted Shares
from Barclays (or any affiliate of Barclays designated by Barclays) identified
by Barclays shall be afforded a commercially reasonable opportunity to conduct a
due diligence investigation with respect to Counterparty customary in scope for
private placements of equity securities for issuers with a market capitalization
comparable to Counterparty. As of the date of delivery, Counterparty shall enter
into an agreement (a “Private Placement Agreement”) with Barclays (or any
affiliate of Barclays designated by Barclays) in connection with the private
placement of such Restricted Shares by Counterparty to Barclays (or any such
affiliate) and the private resale of such Restricted Shares by Barclays (or any
such affiliate), substantially similar to private placement purchase agreements
customary for private placements of equity securities for issuers with a market
capitalization comparable to Counterparty , in form and substance commercially
reasonably satisfactory to Barclays, which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
Barclays and its affiliates and the provision of customary opinions,
accountants’ comfort letters and lawyers’ negative assurance letters, and shall
provide for the payment by Counterparty of all fees and expenses in connection
with such resale, including all reasonable fees and expenses of counsel for
Barclays, and shall contain representations, warranties, covenants and
agreements of Counterparty customary for issuers with a market capitalization
comparable to Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales. In connection with the private placement of
such Restricted Shares by Counterparty to Barclays (or any such affiliate) and
the private resale of such Restricted Shares by Barclays (or any such
affiliate), Counterparty shall, if so requested by Barclays, prepare, in
cooperation with Barclays, a private placement memorandum customary for issuers
with a market capitalization comparable to Counterparty in form and substance
reasonably satisfactory to Barclays. In the case of a Private Placement
Settlement, Barclays shall, in its good faith discretion and subject to Section
12 of this Confirmation, adjust the amount of Restricted Shares to be delivered
to Barclays hereunder and/or the applicable Daily Forward Price(s) in a
commercially reasonable manner to reflect the fact that such Restricted Shares
may not be freely returned to securities lenders by Barclays and may only be
saleable by Barclays at a discount to reflect the lack of liquidity in
Restricted Shares. Notwithstanding the Agreement or this Confirmation, the date
of delivery of such Restricted Shares shall be the Clearance System Business Day
following notice by Barclays to Counterparty of the number of Restricted Shares
to be delivered pursuant to this clause (i). For the avoidance of doubt,
delivery of Restricted Shares shall be due as set forth in the previous sentence
and not be due on the Settlement Date.


(ii) If Counterparty delivers any Restricted Shares in respect of the
Transaction, Counterparty agrees that (i) such Shares may be transferred by and
among Barclays and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Counterparty shall (so long as Barclays or any such
affiliate is not an “affiliate” of Counterparty within the meaning of Rule 144
under the Securities Act) promptly remove, or cause the transfer agent for the
Shares to remove, any legends referring to any transfer restrictions from such
Shares
A-1






--------------------------------------------------------------------------------



upon delivery by Barclays (or such affiliate of Barclays) to Counterparty or
such transfer agent of seller's and broker's representation letters customarily
delivered by Barclays or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Barclays (or such affiliate
ofBarclays).








































































































2


